Name: Commission Delegated Regulation (EU) 2019/334 of 19 December 2018 amending Delegated Regulation (EU) 2015/2446 as regards the time-limits for lodging entry summary declarations and pre-departure declarations in case of transport by sea from and to the United Kingdom of Great Britain and Northern Ireland, the Channel Islands and the Isle of Man
 Type: Delegated Regulation
 Subject Matter: trade;  Europe;  tariff policy;  maritime and inland waterway transport;  European construction
 Date Published: nan

 28.2.2019 EN Official Journal of the European Union L 60/1 COMMISSION DELEGATED REGULATION (EU) 2019/334 of 19 December 2018 amending Delegated Regulation (EU) 2015/2446 as regards the time-limits for lodging entry summary declarations and pre-departure declarations in case of transport by sea from and to the United Kingdom of Great Britain and Northern Ireland, the Channel Islands and the Isle of Man THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Articles 131(b) and 265(a) thereof, Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union. The Treaties will cease to apply to the United Kingdom from the date of entry into force of a withdrawal agreement or failing that, two years after that notification, i.e. from 30 March 2019, unless the European Council, in agreement with the United Kingdom, unanimously decides to extend that period. (2) Once the United Kingdom has become a third country and in the absence of a withdrawal agreement, goods arriving in the customs territory of the Union from the United Kingdom will be subject to the obligation to lodge an entry summary declaration and goods leaving the customs territory of the Union for a destination in the United Kingdom will be subject to the obligation to lodge a pre-departure declaration. Those declarations are to be lodged within a time-limit that provides for sufficient time for Member States' customs administrations to carry out proper risk analysis for security and safety purposes prior to the arrival of the goods and prior to the departure of the goods, respectively, without causing major disruption in the logistical flows and processes of economic operators. (3) Currently, in accordance with Commission Delegated Regulation (EU) 2015/2446 (2), specific time-limits are laid down for the lodging of entry summary declarations or pre-departure declarations for cargo movements between the customs territory of the Union and any port on the North Sea. Once the United Kingdom has become a third country, the same time-limits should apply for those purposes for goods transported by sea arriving from or leaving for ports of the United Kingdom which are not located on the North Sea. Therefore, the time-limits laid down for the North Sea ports should apply to all ports of the United Kingdom of Great Britain and Northern Ireland and of the Channel Islands and the Isle of Man. (4) This Regulation should enter into force as a matter of urgency and apply as from the day following that on which the Treaties cease to apply to and in the United Kingdom unless a withdrawal agreement concluded with the United Kingdom has entered into force by that date, HAS ADOPTED THIS REGULATION: Article 1 Delegated Regulation (EU) 2015/2446 is amended as follows: (1) in Article 105(c), the following point is added: (vi) all ports of the United Kingdom of Great Britain and Northern Ireland and of the Channel Islands and the Isle of Man;; (2) in Article 244(1)(a), point (ii) is replaced by the following: (ii) for containerised cargo movements between the customs territory of the Union and Greenland, the Faeroe Islands, Iceland or ports on the Baltic Sea, the North Sea, the Black Sea or the Mediterranean, all ports of Morocco and all ports of the United Kingdom of Great Britain and Northern Ireland and of the Channel Islands and the Isle of Man, at the latest two hours before departure from a port in the customs territory of the Union;. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from the day following that on which the Treaties cease to apply to and in the United Kingdom pursuant to Article 50(3) of the Treaty on European Union. However, this Regulation shall not apply if a withdrawal agreement concluded with the United Kingdom in accordance with Article 50(2) of the Treaty on European Union has entered into force by that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 269, 10.10.2013, p. 1. (2) Commission Delegated Regulation (EU) 2015/2446 of 28 July 2015 supplementing Regulation (EU) No 952/2013 of the European Parliament and of the Council as regards detailed rules concerning certain provisions of the Union Customs Code (OJ L 343, 29.12.2015, p. 1).